Citation Nr: 1104893	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left knee degenerative 
joint disease. 

2.  Entitlement to service connection for right knee degenerative 
joint disease.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967, and 
had service in the United States Naval Reserve from May 1967 to 
May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board observes that additional pertinent evidence was 
submitted in October 2009.  The Board may consider this newly 
received evidence in the first instance because it was 
accompanied by a waiver of review by the RO, the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  Left knee degenerative joint disease was not incurred in the 
Veteran's active military service, or to a compensable degree 
within a year thereafter.  

2.  Right knee degenerative joint disease was not incurred in the 
Veteran's active military service, or to a compensable degree 
within a year thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010). 

2.  The criteria for service connection for right knee 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In January 2008, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the January 2008 letter provided him with the general criteria 
for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the March 2008 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded a VA medical examination in February 2008.  
The Board notes that the VA examination report contains 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and clinical features of the disability 
on appeal and is adequate for purposes of this appeal.  The Board 
is not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty for training or for disability 
resulting from injury incurred during a period of inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service 
connection may also be awarded for certain disabilities, such as 
arthritis, which manifest to a compensable degree within a year 
of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran seeks service connection for his left knee 
degenerative joint disease, and for his right knee degenerative 
joint disease, which he contends resulted from an in-service 
injury in April 1964.  In an April 2009 statement, the Veteran 
asserted that he experienced an in-service fall, emphasizing that 
it was severe enough to warrant a trip to sick bay.  He 
emphasized that throughout his active duty and Reserve service he 
had trouble with his knees due to standing on hard decks, 
carrying heavy objects, and climbing ladders.  

In-service treatment records show that in February 1964 the 
Veteran was seen for knee pain.  He reported bumping his right 
knee one month earlier and that it felt better within two days, 
but that he had hit his right knee again just five days earlier.  
He complained that his right knee was just not the same when he 
walked, and that he was experiencing pain.  On examination , the 
right knee was negative for fluid or tenderness.  In April 1964 
the Veteran was seen for direct trauma to his left knee, incurred 
a day earlier.  He reported no previous difficulties with his 
left knee.  Examination of the left knee was negative except for 
patellar tenderness, and X-rays taken of the left knee were 
negative for a fracture.  Then, in May 1964 the Veteran was 
evaluated for radiating pain in his calves, at which time he 
reported a history of hitting both knees on a latch approximately 
in February.  Left and right knee problems are otherwise absent 
from his service treatment records, including his May 1967 
separation examination.  

United States Naval Reserve medical examination reports are of 
record from April 1968; July 1974; March 1975; May 1976; 
May 1977; March 1981; March 1982; March 1983; March 1984; 
June 1985; March 1986; and February 1987.  In addition, the 
chronological record of medical care indicates that the Veteran 
was examined and certified there were no material changes in his 
condition since the previous examinations on the following 
occasions: April 1968; February 1969; March 1970; February, 
March, and August 1971; February 1972; February 1973; 
January 1974; January 1975; January 1976; May 1977; January 1978; 
April 1979; April 1980; January 1981; March 1982; January and 
February 1983; March 1984; April 1984; and February 1985.  There 
is no indication of any knee injury or knee problems during the 
Veteran's Reserve service, nor does the Veteran claim as much.  
In March 1982 and 1983 the Veteran placed a question mark in the 
box for arthritis, rheumatism, or bursitis, and the doctor's 
notes in 1982 indicate there were no current problems, and in 
1983 acknowledge bursitis, but it is without relation to the 
knee.  In May 1977 the box was again marked, and doctor's notes 
clarified there was one occasion of bursitis with no residuals, 
and February 1987 doctor's notes clarified the affirmative mark 
was in reference to the Veteran's right shoulder.  The Veteran 
was seen variously for phlebothrombosis of the left upper leg and 
a left leg anterior muscle injury in 1982; however, this does not 
pertain to the claims for knee disabilities.  Of import, the 
Veteran consistently marked the box denying a "trick" or locked 
knee, and failed to report any complaints regarding either knee.  
Further, notations regarding knee problems are notably absent 
from medical examinations dated from April 1968 to February 1987.

The Veteran did not seek post-service treatment for his left knee 
until more than thirty years after service.  Private treatment 
records reveal that in October 2001, while being evaluated for 
his back pain, the Veteran indicated that walking on uneven 
gravel tended to bother his left knee.  Then, in December 2003 
the Veteran reported that he experienced sporadic knee problems, 
but that he had hit his knee on a trailer hitch approximately ten 
days earlier.  In October 2005, the Veteran complained that both 
knees were bothering him and he wondered what he could do for the 
pain, and concluded he would seek further evaluation if his knees 
continued to bother him after a given work event.  Finally, in 
February 2006 his medical records indicate that he reported his 
left knee had bothered him for the past six months.  He indicated 
that his knee tended to catch, and wondered if the knee cap could 
be slipping.  The Veteran also suggested that the knee problem 
may have resulted from a recent fall at work.  On examination, 
the doctor concluded that there was some crepitance, especially 
with McMurray testing, but that it was not particularly painful.  
Examination of the right knee revealed some ecchymosis above the 
knee joint itself.

In a February 2008 VA examination, the Veteran's primary 
complaint regarding the knees was of popping, snapping and 
catching.  On physical examination, the impression was of 
moderate bilateral patellofemoral degenerative joint disease.  
The examiner opined that the Veteran's current bilateral knee 
disability was less likely as not caused by or a result of active 
military service.  The examiner reasoned that review of the 
Veteran's history, physical examination and evidence of record 
failed to demonstrate a significant injury to one or both knees 
resulting in a chronic and ongoing disability of the knees.  The 
examiner noted that the Veteran had an in-service instance of a 
minor injury when he fell on his knees, but that there did not 
appear to be any significant effusions, internal derangements or 
ligamentous injuries that would have resulted in a chronic, 
progressive, bilateral knee disability.  

A June 2009 statement from the Veteran's private physician noted 
that the Veteran had been followed for a number of medical 
conditions, including bilateral knee pain.  The doctor stated 
that after reviewing the Veteran's active duty clinical records, 
he strongly felt that the Veteran's current problems more likely 
than not began during active duty due to the injuries he suffered 
from falling on his knees.  Then, in a September 2009 letter the 
same doctor followed up with a subsequent "evaluation/letter" 
regarding the Veteran.  He noted that the Veteran required 
further recommendations regarding his history of knee pain, which 
was progressing.  In addition, he noted that he had viewed the 
Veteran's March and April 1964 evaluations, and that it was 
"quite plain to see that he did indeed have injuries to both the 
left knee and right knee and he has had off and on problems with 
both of them since that time."  The doctor concluded that the 
Veteran had a greater than 50 percent likelihood that his current 
knee problems were the result of injuries sustained while on 
active duty.  

In reaching the conclusion that the most persuasive evidence is 
against the claim of service connection for left knee 
degenerative joint disease and right knee degenerative joint 
disease, the Board accords particular probative value to the 
February 2008 VA physician's findings that there was less than a 
50/50 probability that the Veteran's knee problems were incurred 
in service.  That opinion was arrived at after a thorough and 
comprehensive review of the claims folder containing service and 
post-service medical records; the Veteran's actual medical 
history; current examination of the Veteran that included X-rays, 
range of motion and McMurray's testing; and, review of medical 
literature and resources.  See Nieves-Rodrigues v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims folder was reviewed).  The examiner's opinion was well-
reasoned because it was supported by adequate rationale 
explaining that the evidence did not demonstrate knee conditions 
during the Veteran's time in the Reserve service following active 
duty, and noting that an instance of minor injury/fall on the 
knees was unaccompanied by any significant effusions, internal 
derangements, or ligamentous injury that would result in a 
chronic, progressive bilateral knee disability.  Thus, the Board 
finds the February 2008 VA doctor's opinion to be the more 
persuasive expert medical observations and opinion, and notes 
that this is against the claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In reaching this conclusion, the Board has also considered the 
June and September 2009 opinion letters from Michael McCoy, M.D., 
associated with the Veteran's medical records dated 
September 1996 to January 2009 from Lincoln Family Wellness.  The 
medical records contain notations regarding the Veteran's knee 
problems, and a positive nexus opinion note with a subsequent 
opinion letter noting review of the Veteran's active duty medical 
records, particularly his March and April 1964 evaluations, and 
his progressing knee problems.  The Board finds the letters 
giving a positive nexus are not persuasive in their reasoning 
because the emphasis on the Veteran's "off and on problems" 
with his knees since the injuries of March and April 1964 fails 
to account for the more than thirty-year gap in the medical 
records without reports of knee problems.  In particular, neither 
private opinion explains the Veteran's consistent denials of knee 
problems in his examinations from the United States Naval 
Reserves ranging from 1968 to 1987.  The Board notes that the 
passage of many years between discharge from active service and 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  Further, the opinions are unpersuasive because they fail 
to account for the lack of evidence documenting more than a minor 
in-service injury, where X-rays were negative for fracture, and 
at most there was some patella tenderness of the left knee and 
some ecchymosis of the right knee joint accompanying the reported 
trauma to and corresponding pain of the knees.  Indeed, to the 
extent that the Veteran is alleging that he has had problems with 
his knees since service, the Board does not find the Veteran's 
allegation to be credible.  There is considerable documentation 
in the Veteran's Reserve medical reports indicating he had no 
knee complaints.  

Consequently, the Board finds the evidence of record is against 
the award of service connection for the Veteran's left knee 
degenerative joint disease and for the Veteran's right knee 
degenerative joint disease.  As a preponderance of the evidence 
is against the award of service connection, the benefit-of-the-
doubt doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for left knee degenerative 
joint disease is denied. 

Entitlement to service connection for right knee degenerative 
joint disease is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


